RENDERED: MAY 20, 2022; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2021-CA-0393-WC

DOW SILICONES CORPORATION                          APPELLANT


             PETITION FOR REVIEW OF A DECISION
v.         OF THE WORKERS’ COMPENSATION BOARD
                   ACTION NO. WC-18-00355


RICHARD CARTER (DEC’D); ERICA
CARTER AS CUSTODIAL PARENT
AND/OR LEGAL GUARDIAN OF
E’RIYAH CARTER; PATIENCE
MILLER-CARTER,
ADMINISTRATRIX AND
INDIVIDUALLY AS WIDOW OF
RICHARD CARTER AND
CUSTODIAL PARENT OF CADENCE
CARTER; HONORABLE TONYA M.
CLEMONS, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                 APPELLEES


                          OPINION
                         AFFIRMING

                         ** ** ** ** **

BEFORE: LAMBERT, MCNEILL, AND TAYLOR, JUDGES.
MCNEILL, JUDGE: An application for Resolution of Claim-Occupational

Disease was filed on behalf on the decedent, Richard Carter (Mr. Carter), by his

wife, Patience Miller-Carter (Ms. Carter), on March 6, 2018. The claim alleged

that Mr. Carter was entitled to workers’ compensation benefits having contracted

adenocarcinoma (lung cancer) as a result of his exposure to chemicals while in the

course and scope of his employment with his former employer, Appellant, Dow

Silicones Corporation (Dow). Part of Mr. Carter’s job duties included cleaning tall

chemical vats. The stated last date of injurious exposure was February 11, 2017.

Mr. Carter passed away on May 11, 2017. He was survived by his wife and two

children. A post-mortem examination report and Mr. Carter’s official death

certificate reflected that his cause of death was adenocarcinoma of the lung.

             The administrative law judge (ALJ) issued a fourteen-paged opinion

and order on December 17, 2020, awarding benefits to Mr. Carter’s estate, widow,

and children. Dow petitioned the ALJ for reconsideration, which was denied.

Dow then appealed to the Workers’ Compensation Board (Board), which

unanimously affirmed the ALJ’s determination. Dow now appeals to this Court as

a matter of right. For the following reasons, we affirm.

                           STANDARD OF REVIEW

             The ALJ has “the sole discretion to determine the quality, character,

weight, credibility, and substance of the evidence, and to draw reasonable


                                        -2-
inferences from the evidence.” Bowerman v. Black Equipment Co., 297 S.W.3d

858, 866 (Ky. App. 2009) (citation omitted). Therefore, “appellate courts may not

second-guess or disturb discretionary decisions of an ALJ unless those decisions

amount to an abuse of discretion.” Id. (citing Medley v. Bd. of Educ., Shelby

County, 168 S.W.3d 398, 406 (Ky. App. 2004)). “If the reviewing court

concludes the rule of law was correctly applied to facts supported by substantial

evidence, the final order of the agency must be affirmed.” Kentucky

Unemployment Ins. Comm’n v. Cecil, 381 S.W.3d 238, 246 (Ky.

2012) (citing Brown Hotel Co. v. Edwards, 365 S.W.2d 299, 302 (Ky. 1962)).

“Substantial evidence means evidence of substance and relevant consequence

having the fitness to induce conviction in the minds of reasonable men.” Smyzer v.

B.F. Goodrich Chemical Co., 474 S.W.2d 367, 369 (Ky. 1971) (citation omitted).

“However, a reviewing court is entitled to substitute its judgment for that of the

agency where the agency’s ruling is based on an incorrect view of the law.”

Fresenius Medical Care Holdings, Inc. v. Mitchell, 507 S.W.3d 15, 19 (Ky. App.

2016) (internal quotation marks and citation omitted). With these standards in

mind, we now turn to the merits of the present case.

                                    ANALYSIS

             Dow argues that the reports of experts, Dr. George Nichols and Dr.

Robert Sklaroff, do not constitute substantial evidence that chemical exposure


                                         -3-
caused Mr. Carter’s death. In support of its defense, Dow submitted a report

issued by Dr. Theron Blickenstaff. The ALJ addressed the evidence presented by

these experts in its opinion and order, and most succinctly in its order denying

Dow’s petition for reconsideration as follows:

             Consistent with the Kentucky Supreme Court’s decision
             in Miller v. Tema Isenmann, Inc., 542 S.W.3d 265 (Ky.
             2018), the Opinion identifies the evidence relied upon
             that demonstrated a causal connection between the
             conditions under which Mr. Carter’s work as a
             maintenance worker was performed in an environment
             with methyl chloride releases and the occupational
             disease. The evidence including Material Safety Data
             Sheet, IARC Classification Definitions, data on
             chemicals at Defendant’s plant, and medical records/
             reports led to the finding that the opinions of Dr. Nichols
             and Dr. Sklaroff were the most credible and persuasive.

             The Opinion sets out the reasoning behind the finding
             that Plaintiff met her burden of proof to establish that Mr.
             Carter’s exposure to chemicals such as methyl chloride in
             his employment with Defendant caused the occupational
             disease under relevant and applicable law.

In its opinion affirming, the Board provided the following:

             The ALJ was confronted with conflicting evidence and
             found that the evidence of Ms. Carter, Dr. Nichols, and
             Dr. Sklaroff were more persuasive than the testimony of
             Dr. Blickenstaff. This was her prerogative as the finder
             of fact. In making her determination, the ALJ noted it is
             undisputed Carter worked in the Utilities Department for
             Dow until February 11, 2017. It is undisputed that he
             died from cancer of the lungs as evidenced by the post-
             mortem autopsy and death certificate. The record
             contains a list of chemicals present in the Dow plant at
             which Carter worked. A myriad of the chemicals either

                                         -4-
             are known to cause or are suspected of causing cancer in
             humans. Carter’s job duties included cleaning vats of
             chemicals. While he may have worn [personal protective
             equipment], there is no indication this prevented any
             exposure to the chemicals in the plant. Dr. Nichols
             reviewed the list of chemicals in the plant and their
             carcinogenic ratings and opined Carter suffered an
             injurious exposure to an occupational source, and his
             fatal lung cancer can be traced to that source at his work
             place. Dr. Sklaroff concurred with his opinion.

             As a result of the foregoing proof, the ALJ determined
             that, pursuant to the mandates of [Kentucky Revised
             Statute] 342.0011, Carter met his burden of proving a
             causal connection between the conditions under which
             the work is performed and the occupational disease,
             which she determined followed as a natural incident to
             the work as a result of the employment, and which can be
             fairly traced to the employment as the proximate cause.
             We believe the evidence from Ms. Carter, Dr. Sklaroff,
             and Dr. Nichols constitute substantial evidence
             supporting the ALJ’s ultimate decision. Therefore, the
             decision will not be disturbed on appeal.

We agree that the ALJ’s opinion was based on substantial evidence; i.e., “evidence

of substance and relevant consequence having the fitness to induce conviction in

the minds of reasonable men.” Smyzer, 474 S.W.2d at 369 (citation omitted).

Therefore, having reviewed the record and the law, we cannot say that the ALJ

abused its discretion here.

                                   CONCLUSION

             For the foregoing reasons, we hereby affirm the Board, affirming the

decision of the ALJ.


                                        -5-
           ALL CONCUR.



BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE:

John S. Harrison          Alan S. Rubin
Louisville, Kentucky      Louisville, Kentucky




                         -6-